Dear Mayor Smith:
Your request for an Attorney General's Opinion regarding whether the Town of Arcadia may, pursuant to La.R.S. 47:337.10(l), enact an ordinance authorizing tax exclusions identical to any of the state tax exclusions contained in La.R.S. 47:301 (3)(i), (13)(k), or (28) has been assigned to me for research and reply.
According to La.R.S. 47:337.10(l), "a political subdivision may provide for a sales and use tax exclusion as provided for in R.S. 47:301 (3)(i), (13)(k), or (28), or any combination of these or all of them, for the sales, cost, or lease and rental price of manufacturing machinery and equipment, either effective upon adoption or enactment or phased in over a period of time set forth in the instrument providing the exclusion." The state tax exclusions provided for in the aforementioned statutes are phased in over seven years and allow manufacturing machinery and equipment to be purchased free from the state sales, use, lease, and rental tax by eligible manufacturers after July 1, 2009. Under La.R.S. 47:337.10(l), the exclusions apply for local sales and use taxes purposes only if the political subdivision has adopted them by ordinance. LAC 61:1.4301.
Considering the foregoing statutory authority, it is the opinion of this office that the Town of Arcadia may, pursuant to La.R.S. 47:337.10(l), enact an ordinance authorizing exclusions identical to any of the state tax exclusions contained in La.R.S. 47:301 (3)(i), (13)(k), or (28). In accord is Atty. Gen. Op. No. 08-0294. *Page 2 
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL Attorney General
By: _____________________ A. HUXEN II Assistant Attorney General
JDC/BAH II